09-0159-ag
    He v. Holder
                                                                                  BIA
                                                                          A075 960 977
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order
in a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 16 th day of February, two thousand ten.

    PRESENT:
             RALPH K. WINTER,
             GUIDO CALABRESI,
             PETER W. HALL,
                      Circuit Judges.
    _________________________________________

    CHANG WEI HE,
             Petitioner,

                   v.                                      09-0159-ag
                                                           NAC

    ERIC H. HOLDER JR., U.S. ATTORNEY
    GENERAL, *
               Respondent.
    _________________________________________




             *
          Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), United States Attorney General Eric H. Holder Jr.
    is substituted for former Attorney General Michael B.
    Mukasey as Respondent in this case.
FOR PETITIONER:        Yung H. Hsu, New York, New York.

FOR RESPONDENT:        Tony West, Assistant Attorney
                       General, Anh-Thu P. Mai-Windle,
                       Senior Litigation Counsel, Arthur L.
                       Rabin, Attorney, Office of
                       Immigration Litigation, Civil
                       Division, United States Department of
                       Justice, Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DISMISSED in part and DENIED in part.

     Petitioner Chang Wei He, a native and citizen of the
People’s Republic of China, has filed a petition for review
of the December 16, 2008 order of the BIA denying her motion
to reconsider. In re Chang Wei He, No. A075 960 977 (B.I.A.
Dec. 16, 2008). We assume the parties’ familiarity with the
underlying facts and procedural history of the case.

     To the extent He attempts to challenge either the
Immigration Judge’s 1998 denial of her application for
asylum and withholding of removal, or the BIA’s 2002 order
dismissing her appeal of that decision, neither of those
decisions are properly before this Court because He did not
file a timely petition for review of those decisions. See
8 U.S.C. § 1252(b)(1). We dismiss the petition for review
to that extent. See Stone v. INS, 514 U.S. 386, 405 (1995);
Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89-90
(2d Cir. 2001).


     Only the BIA’s December 2008 order denying He’s motion
to reconsider is properly before us. See 8 U.S.C.
§ 1252(b)(1). However, in the brief in support of her
petition, He does not advance any challenges to that order
and has thus waived any challenges that could have been
raised. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542
n.1, 546 n.7 (2d Cir. 2005). Accordingly, we deny the
petition for review to the extent it was intended to
challenge the BIA’s December 2008 order.


                              2
     For the foregoing reasons, the petition for review is
DISMISSED in part and DENIED in part. As we have completed
our review, any stay of removal that the Court previously
granted in this petition is VACATED, and any pending motion
for a stay of removal in this petition is DISMISSED as moot.
Any pending request for oral argument in this petition is
DENIED in accordance with Federal Rule of Appellate
Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             3